WILLIAMS, J.
Sec 7997, GO, requires that the husband must support himself, his wife and his minor children out of his property or by his labor, and if he is unable to do so the wife must assist him, so far as she is able. Under §8023, GC, all persons are of full age, to all intents and purposes, who are twenty-one years old and upward.
The father is not relieved of the duty cast upon him by the statute merely because the minor child has reached the age of eighteen years, and it constituted reversible error for the court to terminate the payments of support solely upon that ground.
For error to the prejudice of plaintiff in error in the respect stated, the judgment will be reversed and the cause remanded for further proceedings according to law.
LLOYD and RICHARDS, JJ, concur.